DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
second distance measurement device and memory/medium storing a program in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2020/0236338).

	With respect to claims 1, 5, 6, and 7, Mitani shows a distance measurement system/method comprising (strikeouts are used to indicate limitations not shown by Mitani):
a processor; and
a memory storing a program which, when executed by the processor, causes the processor to:
acquire first information for calculating first distance information, indicating a subject distance from a subject to an imaging sensor (system of Fig. 13), based on a parallax amount at a plurality of pixel positions on the basis of a In order to measure the distance to the object OB, it is necessary to specify the parallax between the left camera unit 3025 and the right camera unit 3035 with respect to the object OB”)) obtained from the imaging sensor ( of an image capturing apparatus;
acquire second information for calculating second distance information including distance information corresponding to the first distance information ([00276]: “The sensor unit 3005 includes a sensor capable of detecting a distance to an object located in an outside area of the vehicle 100. Examples of such a sensor include a LiDAR sensor and a millimeter-wave radar.”) and having a smaller measurement error due to temperature than a measurement error due to temperature of the first distance information (although not explicitly stated by Mitani, a LiDAR and millimeter-wave radar have higher accuracy throughout a range of temperatures; in the alternative, both the first and second distance measurement devices would not have the same measurement error due to temperature and so one would have less error);
correct the first information or the first distance information on the basis of the second distance information  ([0277]: “The second distance information may be acquired by the sensor unit 3005. That is, the distance measurement using the left camera unit 3025 and the right camera unit 3035 as well as the distance measurement using the sensor unit 3005 are performed for the same object located in the outside area of the vehicle 100 to compare both distance measurement results. The generation of the calibration information based on the comparison result is the same as in the above-described example”); and
output corrected first information or corrected first distance information to the image capturing apparatus (3004 or 3006; see [0279]-[0281]; in addition under broadest reasonable interpretation, the claim only requires processor to have the ability to output the information which a processor would inherently have the ability to output a value),
 wherein the subject is detected and extracted from the plurality of images (image from the left and right camera units; [0277]: “the distance measurement using the left camera unit 3025 and the right camera unit 3035…are performed for the same object) and the processor sets an average of acquired second information corresponding to a plurality of positions of the extracted subject as the second distance information of the subject.  

Mitani does not expressly disclose that the first distance information obtained from the left and right camera units is based on an average of a plurality of images and does not disclose the processor sets the second distance information is based on 
	Official notice is taken that it was well known to determine distance based on averaging a plurality of images. Before the effective filing date of the claimed invention, it would have been obvious to acquire the distance information based on the average of a plurality of images in order to increase the accuracy of the distance information.

2. (also claim 8) The distance measurement system according to claim 1, wherein the program further causes the processor to calculate a correction coefficient for correcting the first distance information by comparing the corresponding first distance information with the second distance information and corrects the first distance information using the correction coefficient  ([0277]: “the calibration information”).  

11 (and claim 13). The distance measurement system according to claim 10, wherein the program, when executed by the processor, further causes the processor to execute: converting the parallax amount into the subject distance using a predetermined conversion coefficient ([0299] “The position of the object OB is specified by comparing the value of the pixel included in the left image LI and the value of the pixel included in the right image RI, and specifying a set of pixels having similar values. A set of pixels having similar values corresponds to the image of the object OB. This image processing is referred to as block matching.”).  

12. The distance measurement system according to claim 1, wherein the first distance information is determined based on the parallax amount between a first image signal and a second image signal based on an image generated by a light flux passing through different pupil regions of an imaging optical system (left camera unit 3025 and the right camera unit 3035 would each have a pupil).

14. The distance measurement system according to claim 1, wherein the first distance information is corrected on the basis of the correction information calculated based on a second image group captured at a timing different from the plurality of images (“for calibration is determined in advance;” see para. [0272]).  

15. The distance measurement system according to claim 1, wherein the program further causes the processor to: -9- 25791/185/4087326.1PATENT S/N: 17/229, 351 25791.185 acquire second distance information on the basis of a second image group captured at a timing different from the plurality of images; calculate correction information of the distance information on the basis of the second image group; and correct the first distance information on the basis of the correction information  (“calibration information…..for calibration is determined in advance;” see para. [0272]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to claim 1 or 7 above, and further in view of Official Notice.
With respect to claims 3 and 9, Mitani shows all the elements as discussed above for claim 7 and shows a LiDAR sensor, but does not show that the LiDAR sensor has a laser. Official Notice is taken than LiDAR sensors with a laser source were well known. Before the effective filing date of the claimed invention, it would have been obvious to use a laser in the LiDAR for the predictable result of providing light used for measuring the distance.

With respect to claim 4, Mitani shows all the elements as discussed above for claim 1 and shows a moving body (a vehicle; [0001]) but does not explicitly show a moving control unit.
Official Notice is taken that autonomous vehicles were known to use a moving control unit based on distance information. Before the time of filing of the claimed invention, it would have been obvious to apply the distance measuring system of Mitani with an autonomous vehicle in order to give the autonomous vehicle a stereo camera system resistant to degradation [0008]-[0010].



Response to Arguments

Claim Interpretation and Rejections under 35 U.S.C. 112
Applicant argues limitations in the claims should not be interpreted under 35 U.S.C. 112(f) because terms such as “processor” and “memory” are structural features. This is not found persuasive. While the examiner would agree these terms are structural, i.e. a noun, these structures are not found to be terms having achieved recognition in the art to be terms for structure for performing the claimed functions. These terms are recognized to perform generic functions and would require further modification in order to perform the claimed functions. If a processor and memory were sufficient structures, then a generic computer would anticipate since a generic computer is likely to have a processor and memory and thus be sufficient structure to perform the claimed functions. As it appears that a processor and memory are not sufficient structure to perform the claimed functions, the claims have been interpreted under 35 U.S.C. 112(f).

Claim Rejections under 35 U.S.C. 101 and 112
The rejections have been withdrawn.

Claim Rejections under 35 U.S.C. 102 and 103
Applicant argues Mitani does not teach the subject being extracted from a plurality of images (p. 20). In response, it is noted that the feature of extracting the subject is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner submits that this argued feature is implicitly taught by Mitani. “In order to measure the distance to the object OB, it is necessary to specify the parallax between the left camera unit 3025 and the right camera unit 3035 with respect to the object OB;” para. [0299]; emphasis added. The object OB must be extracted from the images produced by the cameras.
Applicant argues Mitani does not teach an average of acquired second information corresponding to the positions of the extracted subject (p. 20). The examiner agrees that Mitani does not explicitly teach the average; however, the new grounds of rejection addresses the taking of an average.
Applicant argues Mitani teaches two cameras to obtain the first distance information and does not teach one image capturing apparatus. In response, the examiner is not persuaded the rejection is in error for many reasons.
The claims are directed to a processor and memory and the image capturing apparatus is not an element of the claimed invention. Nothing in the claim recites the image capturing apparatus is an element of the claimed product. The claim does not recite the system “comprises” an image capturing apparatus and nor is an image capturing apparatus listed by a separate indented line. For this reason, the Examiner does not find that the image capturing apparatus serves to structurally distinguish the processor/memory of claim 1.
The use of the words “indicating,” “based,” and “basis” renders the claim such that there only be some relationship, but the claim does not explicitly limit what that relationship is. For instance the “first information…indicating a subject distance” does not require the first information to be the distance, but it only has to provide some indication of the distance. The parallax amount has to have some “basis” of a plurality of images, but the parallax amount can be obtained from a single image of the plurality of images. There is no claimed requirement that the parallax amount be obtained from all the images.
Furthermore, the claim requires that the processor and memory be able to “acquire” the first information. The term “acquire” is quite broad and a processor/memory that can simply “receive” the first information and therefore would “acquire” the first information. The claim does not require the processor/memory to perform the calculation of the first distance because the claim states the processor/memory acquires the first information for calculating first distance. The term “for” indicate why the processor acquires the first information. It does not require the processor to perform the calculating. The breadth of the claim leaves open that a different processor or a person can calculate the distance information and then send back to the claimed processor for correction.
The claim nor the specification defines the claimed “image capturing apparatus” such that it excludes a two camera system and that it must be limited to a single Mitani camera. Applicant’s argument also appears to be inconsistent with the disclosure such as Figure 12 which shows two image capturing apparatuses 1220a and 1220b which has similarities to Mitani’s Figure 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886